PER CURIAM.
Mario Ballard appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000) and denying his motion for reconsideration. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Ballard v. Williams, No. CA-02-830-7 (W.D.Va. July 18, 2002; Nov. 25, 2002). We deny Ballard’s motion for hearing en banc and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.